EXHIBIT 10.40
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (this “Agreement”) is entered into as of the 13th
day of March, 2006 (the “Effective Date”), by and between Belden CDT Inc. (the
“Company”) and Naresh Kumra (the “Employee”).
SECTION 1. DEFINITIONS. As hereinafter used:
     1.1 “Cause” for termination by the Company or its affiliates of the
Employee’s employment means (i) the willful and continued failure by the
Employee to substantially perform the Employee’s duties with the Company or its
affiliates (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that has not been cured within 30 days after
a written demand for substantial performance is delivered to the Employee by the
CEO, which demand specifically identifies the manner in which the CEO believes
that the Employee has not substantially performed the Employee’s duties, or
(ii) the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of this definition, no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee not in good faith and without reasonable belief that the Employee’s
act, or failure to act, was in the best interest of the Company or its
affiliates.
     1.2 “Health Care Coverage” means life insurance, hospitalization, medical
and dental coverage at a level that is no less favorable in the aggregate to the
Employee than the level in effect on the Effective Date with respect to the
Employee.
     1.3 “Severance” means the termination of the Employee’s employment with the
Company or its affiliates by the Company or its affiliates other than for Cause.
The Employee will not be considered to have incurred a Severance if his
employment is discontinued by reason of the Employee’s death or a physical or
mental condition causing the Employee’s long-term inability to substantially
perform his duties with the Company or its affiliates, including, without
limitation, such condition entitling him to benefits under any sick pay or
disability income policy or program of the Company or its affiliates.
     1.4 “Severance Date” means the date on which the Employee incurs a
Severance.
     1.5 “Severance Pay” means the payment determined pursuant to Section 2.1.

1



--------------------------------------------------------------------------------



 



     1.6 “Successor Company” means any successor to all or substantially all of
the business and/or assets of Belden CDT Inc., whether direct or indirect, by
purchase, merger, consolidation or otherwise.
     1.7 “Weekly Compensation” means (i) 1/52nd of the Employee’s highest annual
rate of base salary with the Company as in effect at any time after the
Effective Date, plus (ii) 1/52nd of the Employee’s highest annual bonus award
(if any) earned by the Employee with the Company with respect to the Company’s
three complete fiscal years preceding the Severance Date.
SECTION 2. BENEFITS.
     2.1 If the Employee incurs a Severance, he shall be entitled to receive
Severance Pay equal to (i) twenty-six (26), multiplied by (ii) the Employee’s
Weekly Compensation.
     2.1 The Company shall pay the Severance Pay to the Employee in
installments, twice per month, over the twenty-six (26) week period following
the Severance Date.
     2.2 If the Employee incurs a Severance, the Company shall provide to the
Employee at its expense with continued Health Care Coverage, and with
outplacement services (on an individual basis), in each case for twenty-six
(26) weeks following the Severance Date. Health care coverage under COBRA shall
run concurrently with the foregoing Health Care Coverage.
     2.3 The Company shall be entitled to withhold from amounts to be paid to
the Employee hereunder any federal, state or local withholding or other taxes or
charges which it is then legally required to withhold.
     2.4 The benefits to Employee hereunder are in lieu of, and Employee shall
not be deemed a participant in, the Belden Inc. Employee Severance Plan (Saint
Louis Corporate Office).
SECTION 3. NON-COMPETITION.
     3.1 Commencing on the Effective Date, and continuing during Employee’s
employment with the Company and for the twelve (12) month period following the
Severance Date (“Restricted Period”), the Employee agrees that the Employee
shall not, without the prior written consent of the Company, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity: (i) solicit, recruit or employ (whether as an employee, officer,
director, agent, consultant or independent contractor) any person who was or is
at any time during the twelve (12) months preceding the Severance Date an
employee, representative, officer or director of the Company or its affiliates;
or (ii) knowingly solicit, aid or

2



--------------------------------------------------------------------------------



 



induce any customer of the Company or its affiliates to purchase goods or
services then sold by the Company or its affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer. Further, during the Restricted
Period, the Employee agrees that the Employee shall not, directly or indirectly,
own, manage, operate, control, be employed by (whether as an employee,
consultant, independent contractor or otherwise, and whether or not for
compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in any business of the same type as any
business in which the Company or its affiliates is engaged on the Severance Date
or in which they have proposed, on or prior to such date, to be engaged in at
any time during the twelve (12)-month period on or after such date, in any
locale of any country in which the Company or its affiliates conduct business
(provided that the foregoing shall not prohibit ownership of less than two
percent (2%) of the stock of publicly held entities). The Employee’s covenants
in this Section 3.1 are a material inducement to the Employee’s benefits under
this Agreement.
SECTION 4. GENERAL PROVISIONS.
     4.1 When a payment is due under this Agreement to the Employee, if the
Employee is unable to care for his affairs, payment may be made directly to his
legal guardian or personal representative.
     4.2 Neither the establishment of this Agreement, nor any modification
hereof, nor the creation of any fund, trust or account, nor the payment of any
benefits shall be construed as giving the Employee, or any person whomsoever,
the right to be retained in the service of the Company or its affiliates, and
the Employee shall remain subject to discharge to the same extent as if this
Agreement had never been adopted, subject to the payments and benefits herein
provided.
     4.3 If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed and enforced as if such
provisions had not been included.
     4.4 This Agreement shall be fully binding upon in inure to the benefit of
the Employee and his heirs, executors, administrators, successors and assigns.
This Agreement shall also be fully binding on the Company and each Successor
Company, and all references herein to the “Company” shall be deemed to include
references to each Successor Company.
     4.5 The headings and captions herein are provided for reference and
convenience only, shall not be considered part of this Agreement, and shall not
be employed in the construction of this Agreement.
     4.6 Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by

3



--------------------------------------------------------------------------------



 



United States Mail, first class, postage prepaid, addressed to the intended
recipient at his, her or its last known address.
     4.7 This Agreement shall be construed and enforced according to the laws of
the State of Delaware.
This Agreement is executed by the parties hereto as of the Effective Date.

     
BELDEN CDT INC.
   
 
   
By: /s/ Cathy Odom Staples
 
Name: Cathy Odom Staples
 
Title: VP Human Resources
 
     
 
   
/s/ Naresh Kumra
 
   
NARESH KUMRA
   

4